6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 1 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 2 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 3 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 4 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 5 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 6 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 7 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 8 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 9 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 10 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 11 of 12
6:20-cv-03088-TMC-JDA   Date Filed 08/27/20   Entry Number 1   Page 12 of 12
